AMENDED STRATEGIC INVESTMENT PROGRAM CONTRACT BETWEEN MULTNOMAH COUNTY, OREGON, CITY OF GRESHAM, OREGON, AND MICROCHIP TECHNOLOGY INCORPORATED June8, TABLE OF CONTENTS I. RECITALS. 1 II. LIMITATIONS ON QUALIFICATION OF PROJECT FOR EXEMPTION; FUTURE EXEMPTIONS. 2 A. Limitations. 2 B. Schedule Shows Maximum Benefits; Exemption Approved under Extraordinary Circumstances, Future Exemptions. 3 C. Verification of Factual Assumptions. 3 III. STATUTORY OBLIGATIONS OF MCHP. 3 A. Payment of CSF. 3 B. First Source Agreement. 4 IV. ADDITIONAL OBLIGATIONS OF MCHP TO MEET COUNTY SIP STANDARDS AND GOALS. 5 A. Hiring, Wages, Benefits, Training and Retention. 5 B. Transportation. 10 C. Infrastructure and Public Services. 10 D. Environmental Protection. 10 E. Job Training. 11 F. Procure Locally Produced or Sold Goods and Services. 12 V. MCHP REPORTING REQUIREMENTS. 13 A. MCHP to Report Contract Compliance to County. 13 B. Cooperation With Oregon Department of Revenue. 15 VI. OBLIGATIONS OF COUNTY AND CITY. 16 A. Findings. 16 B. The County and City Agree as Follows: 16 VII. BREACH; DEFAULT; REMEDIES OF THE COUNTY. 16 A. Dispute Resolution Procedure. 16 B. Force Majeure. 19 C. Failure to Comply with Numerically Ascertainable Terms. 19 D. Sanctions. 19 E. Limitations. 21 F. Allocation of Funds Paid by MCHP for Failure to Comply with Agreement. 21 VIII. REMEDIES OF MCHP. 21 IX. TERM OF AGREEMENT. 21 X. MISCELLANEOUS TERMS. 22 A. Discrimination. 22 B. Public Contracts. 22 C. Governing Law. 22 D. Complete Agreement. 22 E. CSF Payments Not Property Taxes. 22 F. Compliance Relevant to Future Approvals. 23 G. Lease or Sublease of the Premises. 23 H. Successors and Assigns. 23 I. Good Faith Contests Permitted. 23 J. Validity of County Obligations. 23 K. Counterparts. 23 City of Gresham Contract No. 1909 Amendment No. 1 AMENDED AGREEMENT This Amended Agreement is by and between Multnomah County (the “County”), the City of Gresham (the “City”) and Microchip Technology Incorporated (“MCHP”), 2355 West Chandler Blvd., Chandler, Arizona 85224-6199. I.RECITALS. A. MCHP has requested that the County approve an extension of the term of the August 15, 2002, Strategic Investment Program Agreement, providing a partial property tax exemption for its facility in Gresham, Oregon, from seven (7) years to fifteen (15) years. B. ORS 285B.380 to 285B.392 (2001) describes the process in place in 2002 for obtaining the Strategic Investment Program (“SIP”) partial tax exemption which is described in ORS 307.123.The Strategic Investment Program exemption requires the owner to pay property tax on the first one hundred million dollars ($100,000,000) of value of the facilities which receives the exemption; that taxable base increases each year by three percent.The exemption is temporary, lasting no longer than 15 years. C. On, August 23, 2002, by Resolution (attached as Exhibit 1), the Oregon Economic and Community Development Commission, at the request of the Multnomah Board of County Commissioners, approved the MCHP facilities as an “eligible project.” D. MCHP seeks an extension of the original seven (7) year term of the Agreement to fifteen (15) years because it is contemplating additional investment in equipment at the facilities.The partial tax exemption of ORS 307.123 would provide an economic benefit to the company, which would allow it to retain employees and, perhaps, hire additional employees.The capped total assessed value of the Project would remain at $490 million.Without an extension of the SIP partial tax exemption, MCHP would not be able to make the additional investments in improvements at the Gresham, OR Project, and it is in danger of becoming an obsolete facility. E. The County and the City have approved the terms of this Agreement, which contains the amended provisions relating to the SIP and the partial tax exemption for the Project. F. MCHP intends to remain an exemplary corporate citizen.The County and City understand that, to be an exemplary corporate citizen, MCHP must be able to operate the Project in a competitive manner responsive to semiconductor industry conditions.This Agreement therefore adjusts or conditions certain of MCHP’s obligations upon conditions in the semiconductor industry, demand for product produced at the Project, and other factors which are beyond MCHP’s control.The parties acknowledge that, if doubt arises about the nature or extent of MCHP’s obligations under this Agreement, this Agreement should be interpreted in a manner that allows MCHP to operate the Project competitively while meeting the County’s goals. Amended Strategic Investment Program Contract - 1 of 24 Now therefore, in consideration of the following mutual promises, the parties agree as follows: II.LIMITATIONS ON QUALIFICATION OF PROJECT FOR EXEMPTION; FUTURE EXEMPTIONS. A.Limitations. The Project consists of the purchase, improvement and equipping of FMI’s facilities in Gresham, Oregon.Only $490 million of assessed value of the Project will be eligible for the exemption, and any assessed value at the Project during the term of this Agreement which exceeds $490 million shall not be eligible for the SIP exemption.The Project shall receive the SIP exemption for fifteen fiscal years, commencing with County fiscal year 2003-04, and this Agreement and MCHP’s SIP partial tax exemption shall terminate on June 30, 2018. The maximum investments which MCHP expects to make, and the tax years in which those investments will appear on the tax rolls, are estimated to be: County Tax Year 7/1/10-6/30/11 7/1/11-6/30/12 7/1/12-6/30/13 7/1/13-6/30/14 Lien Date 1/1/2010 1/1/2011 1/1/2012 1/1/2013 Initial Investment 180,000,000 180,000,000 180,000,000 180,000,000 Facilities/Site Work 8,421,593 11,421,593 14,421,593 17,421,593 Manufacturing Equipment 52,529,557 65,529,557 78,529,557 91,529,557 Total Value of Assets 240,951,150 256,951,150 272,951,150 288,845,444 Estimated Accumulated Depreciation (11,857,711 ) (19,762,281 ) (30,178,279 ) (43,105,706 ) Total Assessed Value 229,093,439 237,188,869 242,772,871 245,845,444 SIP Floor 122,987,387 126,677,008 130,477,318 134,391,638 Property Taxes 1,952,585 2,011,162 2,071,497 2,133,642 CSF 421,143 438,630 445,709 442,369 Total Payments by MCHP 2,373,728 2,449,792 2,517,207 2,576,010 SIP Benefits to MCHP 1,263,429 1,315,890 1,337,128 1,327,106 County Tax Year 7/1/14-6/30/15 7/1/15-6/30/16 7/1/16-6/30/17 7/1/17-6/30/18 Lien Date 1/1/2014 1/1/2015 1/1/2016 1/1/2017 Initial Investment 180,000,000 180,000,000 180,000,000 180,000,000 Facilities/Site Work 20,521,593 23,421,593 26,421,593 29,421,593 Manufacturing Equipment 104,529,557 117,529,557 130,529,557 143,529,557 Total Value of Assets 304,951,150 320,951,150 336,951,150 352,951,150 Estimated Accumulated Depreciation (58,544,562 ) (75,234,846 ) (93,176,558 ) (106,019,416 ) Total Assessed Value 246,406,588 245,716,304 243,774,592 246,931,734 SIP Floor 138,423,387 142,576,089 146,853,371 151,258,972 Property Taxes 2,197,651 2,263,581 2,331,488 2,401,433 CSF 428,593 409,371 384,688 379,732 Total Payments by MCHP 2,626,245 2,672,952 2,716,176 2,781,165 SIP Benefits to MCHP 1,285,780 1,228,114 1,154,063 1,139,197 Amended Strategic Investment Program Contract -2 of 24 B. Schedule Shows Maximum Benefits; Exemption Approved under Extraordinary Circumstances, Future Exemptions. 1. This schedule of investments is an estimate of the maximum level of investment which MCHP currently expects it will make at the Project.Actual investments at the Project may be substantially less, reducing the associated SIP benefit to MCHP. 2. This SIP exemption for MCHP is being approved under extraordinary circumstances: the economy has been in recession, jobs have been lost. MCHP is asking for an extension of the SIP agreement to meet its eight year planning horizon.MCHP may make significant improvements at the Project site which would qualify for the SIP partial tax exemption. C.Verification of Factual Assumptions. 1. MCHP has agreed to pay the County a SIP processing fee which is equal to the County’s costs for contract preparation, but does not exceed $5000. This sum shall be paid to the Countywithin six months following the approval of the Amended SIP Agreement by the Board of County Commissioners. III.STATUTORY OBLIGATIONS OF MCHP. A.Payment of CSF. 1.Amount. For each year in which MCHP receives the Property Tax Abatement, MCHP shall pay to the County a Community Service Fee (CSF), as provided by ORS 285C.609(4)(b)(B), equal to 25 percent of the property taxes abated in such tax year, but not exceeding $2 million. 2.By November 15. The CSF payment shall be made to the County Finance Manager no later than November 15 of each year, commencing with November 15, 2003.However, MCHP shall not be required to pay the CSF before ten business days after MCHP receives the invoice described in Section III.A.3, below. Amended Strategic Investment Program Contract -3 of 24 Payment shall be made based on an invoice submitted by the County to MCHP in such form and according to such method as shall be agreed to by the parties prior to November 15 of the tax year in which the Project is assessed and taxed. The payment shall be sent to: Mindy Harris Position Title: Chief Financial Officer Address: Multnomah County, Oregon 501 SE Hawthorne Blvd, 4th Floor PO Box 14700 Portland, Oregon 97293 3.Statement 30 Days in Advance The County shall provide MCHP with a statement of the CSF due no less than 30 days prior to the due date. 4.Adjustments If the assessed value of the Project is adjusted after November 15 of any tax year in such a manner that property taxes due from MCHP for that year are reduced, and the reduction reduces the CSF for that year, the County shall pay the amount of the reduction to MCHP, together with interest at the rate established by law for tax refunds (ORS 311.505(2)) from the date of payment of the CSF.If the County does not pay the amount by November 10 of the following year, MCHP may withhold the unpaid amount, plus interest as provided in this Section, from subsequent CSF payments due from MCHP under this Agreement.If the remaining CSF payments due from MCHP are less than the amount owed by the County to MCHP under this Section, the County shall pay the amount due to MCHP not later than December 15 of the year following the year in which the reduction occurs.An appeal of the assessed value does not defer the payment of the CSF.The CSF shall be paid as set out in paragraph 2 above.Any adjustments based on the outcome of the appeal shall be in accord with this paragraph. 5.Nonpayment of CSF. In compliance with ORS 307.123(b)(6), if MCHP fails to pay the CSF fee required by ORS 285C.609(4)(b)(B), by the end of the tax year in which it is due, the tax exemption shall be revoked and the property shall be fully taxable for the following tax year for which the fee remains unpaid.It is agreed that MCHP shall pay the CSF for a total of fifteen (15) years. B.First Source Agreement. To target the County’s unemployed and underemployed population and comply with the requirements of ORS 285C.606(5), MCHP entered into an Exclusive Full-Service First Source Hiring Agreement (FSA), with the Multnomah County or its designated contact agency(s) as defined in OAR 123-070-1100. MCHP will execute the template FSA adopted by the County and the City for the Gresham Strategic Investment Zone # 1.An executed copy of the new FSA is attached to this Agreement as Exhibit 2.Compliance with the terms of the new FSA is a requirement of this agreement. Amended Strategic Investment Program Contract -4 of 24 IV. ADDITIONAL OBLIGATIONS OF MCHP TO MEET COUNTY SIP STANDARDS AND GOALS. In consideration of the County’s and City’s actions to approve a SIP exemption for the Project, MCHP agrees to fill the role of an exemplary corporate citizen in Multnomah County as provided in this Agreement.Such a citizen helps prepare the unemployed and underemployed, including the emerging workforce from local high schools, community colleges, and universities, for entry level jobs which provide career paths, family wages, and excellent benefits, including childcare referrals and negotiations of group rates, which help assure the success of the employee in those jobs.An exemplary corporate citizen also leads the business community by progressing toward a goal to have no negative impact on the environment through state-of-the-art transportation and environmental programs.And, an exemplary corporate citizen positively affects the educational and economic well-being of the community in which it resides by directing its efforts and resources to the benefit of its community’s citizens and businesses.By meeting the performance requirements specified in this Agreement, MCHP will meet its responsibilities as an exemplary corporate citizen. A.Hiring, Wages, Benefits, Training and Retention. County goals: To create long term jobs with family wages, benefits and working conditions for County residents or creation of a full spectrum of jobs for residents of Multnomah County who are unemployed or underemployed, with a clear career track from entry-level jobs to family wage jobs. To provide educational opportunities to enhance upward mobility for both technical and management roles. To minimize the number of contracted on-site jobs that pay low wages. MCHP acknowledges these County goals and agrees to take the following actions in support of those goals: 1.Local Hiring. MCHP’s goal is to hire many local candidates.MCHP will focus on previous employees who have directly related semiconductor fabrication experience.Once MCHP has exhausted those rehiring possibilities, MCHP will work with WorkSystems, Inc. or other provider appointed by the County, to find more qualified candidates. Amended Strategic Investment Program Contract -5 of 24 2.Retention of Existing Jobs and New Hires. a.Number of Jobs. MCHP currently projects that, at a minimum, the following jobs will be retained or created at the Project (totals refer to the total number of jobs at the Project including jobs retained and jobs created) in the following calendar years: Total Annual Salary Range ($K) CY09 CY10 CY11 CY12 CY13 Engineering 55.3 – 88.8 40 40 42 44 46 Eng Techs 27.2 – 53.1 58 58 62 65 67 MFG 19.2 – 33.8 148 148 160 171 183 Mgmt/Admin 54.2 – 102.0 35 35 35 35 38 Facilities 38.2 – 69.7 34 34 34 34 35 Doc Control 26.4 – 45.6 2 2 2 2 2 Materials 27.0 – 36.7 13 13 13 14 14 TOTAL 330 330 348 365 385 Total Annual Salary Range ($K) CY14 CY15 CY16 CY17 CY18 Engineering 55.3 – 88.8 48 48 51 53 53 Eng Techs 27.2 – 53.1 70 72 73 74 77 MFG 19.2 – 33.8 193 213 231 249 274 Mgmt/Admin 54.2 – 102.0 41 41 41 42 42 Facilities 38.2 – 69.7 36 36 36 36 36 Doc Control 26.4 – 45.6 2 3 3 3 3 Materials 27.0 – 36.7 15 15 15 15 15 TOTAL 405 428 450 472 500 The preceding table shows the minimum number of jobs which MCHP expects it will create at the Project.If economic conditions support investments in the Project at the level shown in Section II.A, it is expected that jobs at the Project will exceed the minimum number of jobs shown in the preceding table.MCHP will report all jobs at the Project in accordance with Section V. b.Timing. MCHP shall create the total number of jobs at the Project set out in the preceding chart in each of the years shown in that chart.Each year’s minimum number of jobs, as set out in the “Total” row of the chart shown above, shall be created by December31 of the relevant year.A new job is “created” when someone is hired as a regular full-time employee.The number of employees may be deferred or reduced temporarily due to Amended Strategic Investment Program Contract -6 of 24 delays in commissioning equipment, inability of MCHP to recruit qualified employees, or economic circumstances, either in general or specific to MCHP, leading to a requirement for a deferral in recruitment or a reduction in employment.If such a deferral or reduction is necessary, MCHP shall notify the County in writing, specifying the reason for the deferral or reduction, the amount of the deferral or reduction, and the expected duration of the circumstances giving rise to the deferral or reduction.If the County believes that MCHP has deferred or reduced maintaining and creating jobs in violation of this Agreement, the County may commence dispute resolution proceedings under Section VII.A of this Agreement. c.Additional Employment. Total Project employees may be greater than those indicated in Section IV.2.a.While MCHP cannot commit to increases, the commitment to the Exclusive Full-Service First Source Hiring Agreement attached as Exhibit 2 of this Agreement shall apply throughout the term of this Agreement. 3.Temporary Employees. MCHP anticipates it will use temporary employees in production tasks only to meet peak production loads and to cover temporary and extended leaves of absence.A Category One temporary employee, as defined in paragraph 5, below, shall not hold a position longer than six months unless the employee is filling a vacancy created by extended medical leave or a statutorily protected leave. 4.Retention of Employees. MCHP intends to hire and retain employees for many years, and to provide its employees with multiple opportunities to move progressively through the MCHP corporate organization with increasing responsibility.To carry out these intentions, MCHP shall maintain during the term of this Agreement a transfer policy and an internal posting policy which are substantially similar to the transfer policy and internal posting policy which are attached as Exhibit 3 to this Agreement. It is the intent of the parties that employees hired in new jobs be retained either in the initial position or in progressively more responsible positions within MCHP.Beginning with the end of fiscal year 2003-04, MCHP shall demonstrate that at least 70% of all of its regular full time employees at the Gresham facilities except those described in the next sentence are retained for at least two years. The following employees will not be counted: (1) those terminated for cause; and (2) those that voluntarily terminate employment other than for reasons of inadequacy of child care, transportation or housing. Amended Strategic Investment Program Contract -7 of 24 5.Advancement of Category One Employees. MCHP will source as many Category One Employees as practicable for hire into entry-level production operator jobs.MCHP currently provides a weeklong training class for all production operators.In addition, MCHP continually offers in-house training and certification levels to improve performance and employee output.MCHP shall maintain these programs or substantially similar programs during the term of this Agreement.“Category One Employee” means a person holding a job which requires less than a two year college degree or certificate and which is not highly technical in nature. In addition, MCHP shall: a. Offer supervisors of Category One Employees substantial training in dealing with employee issues, including workplace diversity. b. Maintain its current, multi–step disciplinary process, or a substantially similar process, in place to ensure all employees are given multiple opportunities to improve their performance as well as to receive guidance on any particular employee issues.MCHP’s current Employee Performance Improvement Plan , which details MCHP’s multi-step process for employee discipline, is attached as Exhibit 5 to this Agreement. c. Maintain its current policy of referring employees to multiple avenues for guidance, including but not limited to access to an employee assistance program which provides counseling.MCHP’s current open door policy, which refers employees to several avenues for guidance, it attached as Exhibit 4 to this Agreement. 6.Promotional Practices. Microchip’s practice is to promote approximately 10% of the indirect labor force once per year to the next grade level responsibility. Approximately 40% of the Gresham facilities will be direct labor employees. Once Microchip places an entry level or category one direct labor employee into grade 90, the following chart illustrates their path. 9092 - First year promotion 9294 -
